
	
		I
		112th CONGRESS
		2d Session
		H. R. 4727
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on
		  Cetalox.
	
	
		1.Cetalox
			(a)In
			 generalHeading 9902.40.27 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 Dodecahydro-3a,6,6,9atetramethylnaphtho(2,1-b)furan) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
